Citation Nr: 0217651	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-09 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for residuals of 
chemical burns to the skin.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from April 1982 to 
September 1982.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an June 2001 rating 
decision of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for depression and residuals of chemical burns to 
the skin.  

The veteran has expressed timely disagreement with a 
June 2001 decision of the RO denying service connection for 
a toe condition.  Remand is required to allow the RO to 
issue a statement of the case and to give the veteran an 
opportunity to perfect an appeal.  Manlincon v. West, 12 
Vet. App. 238 (1999).  That issue is the subject of the 
attached remand.


FINDINGS OF FACT

1.  The veteran was separated from service with no findings, 
complaints, or diagnosis related to depression.  

2.  There is no medical evidence that the veteran has 
depression that started in service or that was the result of 
her active duty service.  

3.  The veteran had a diagnosis of acute chemical skin burn 
in service, with no residual noted on separation.  

4.  There is no medical evidence that the veteran presently 
has residuals of chemical skin burns the result of her 
active duty service.  


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§ 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  Residuals of chemical burns to the skin was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran seeks to establish service connection for 
depression and residuals of chemical burns to the skin, as a 
result of active service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease in service.  
See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

A March 1982 Medical Examination report revealed the veteran 
had burn scars on her right arm.  There was no summary of 
the defect or diagnosis made related to the burn scars of 
the right arm.  

In May 1982, the veteran was seen with complaints of a rash 
on her face for three days of an unknown cause.  She 
complained of itching and burning.  She also related that 
the skin felt tight.  The skin was observed to be dry and 
rough with no swelling or redness.  There was a small amount 
of dark pimples seen on the face.  It was also noted that 
she had used some acne lotions that she mixed (Clearasil and 
Breeze), wherein she noted the skin rash the next morning.  
She stated that she had no previous occurrence.  Physical 
examination revealed confluent erythema with a raised, dry 
rash on the cheek areas.  The assessment was acute chemical 
burn.  She was given Valisone lotion with wash and told to 
use as needed.  There was no other findings, complaints, or 
diagnoses related to a skin burn prior to service discharge.  

In September 1982, the veteran was seen in the mental 
hygiene service for a mental status examination.  The mental 
status examination was requested by the trainee discharge 
program (TDP).  At the time of the examination, no 
psychopathology was noted.  Service medical records reflect 
no findings, complaints or diagnoses related to depression.  

The records reveal that the veteran was discharged from 
service in September 1982 for failure to meet the minimum 
standards prescribed for successful completion of training 
due to lack of aptitude and motivation.

After service, medical records received regarding treatment 
at Grady Hospital in 1995 that were unrelated to the issues 
on appeal.  Additionally, a request for medical records from 
the veteran's physician Jean J. Philippe, MD, was made by 
VA.  The veteran was informed that no response was received 
from Dr. Philippe and asked her to contact Dr. Philippe and 
send VA the records.  No response still has been received 
from Dr. Philippe or the veteran regarding those records.  

In April 2001, statements were received from the veteran's 
mother and husband in support of her depression claim.  Both 
related that the veteran appeared depressed.  The veteran's 
husband indicated that the veteran had difficulty 
communicating anger and had been jailed on one occasion for 
stabbing him with a knife.  He stated that his wife had been 
charged with assault with a deadly weapon.  The veteran's 
mother stated that the veteran had changed since her return 
from service and that she appeared depressed with mood 
swings.  

After a thorough review of the entire record, the evidence 
does not show that the veteran has depression or residuals 
of chemical burns to the skin caused by active service.  The 
service medical records show no evidence that she was 
treated for a mental disorder in service, and although she 
was seen on one occasion in service in the mental hygiene 
clinic, no psychotherapy was noted at that time.  This 
evaluation was performed in connection with her release from 
service.  Further, since service, there is no evidence of 
treatment for depression or a diagnosis thereof that can be 
related to service.  In fact, the only persons who have 
indicated that the veteran has depression related to service 
are the veteran and her mother.  However, the veteran stated 
that she was not treated for depression in service.  In the 
absence of evidence demonstrating that the veteran, her 
husband, or her mother has the requisite training to proffer 
medical opinions, the contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Moray v. Brown, 5 Vet. App. 211 (1993).  It is well 
established that lay persons cannot provide testimony when 
an expert opinion is required.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

As for the veteran's claim for service connection for 
residuals of chemical burns to the skin, the veteran's only 
showing in service of a possible chemical burn to the skin 
was on the March 1982 Report of Medical Examination that 
showed burn scars of the right arm and on one occasion in 
service, an assessment of an acute chemical burn to the skin 
when she mixed some acne medication and place it on her 
face.  Since that finding, there have been no findings, 
treatment, or diagnosis related to a skin condition.  It 
appears that the one instance of a skin burn in service was 
acute and transitory and resolved without any disability.  
The veteran has not presented any subsequent medical 
evidence of residuals of chemical burns to the skin.  Again, 
her testimony alone is insufficient when an expert opinion 
is required.  See Espiritu.

Finally, of importance to the service connection claims for 
both depression and residuals of chemical burns to the skin, 
in order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Unfortunately, there is no competent medical evidence of 
depression or residuals of chemical burns to the skin.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against finding that the veteran has 
depression or residuals of chemical burns that were related 
directly to her service.  Therefore, neither service 
connection for depression nor service connection of 
residuals of chemical burns to the skin is warranted.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist 
and enhances the duty to notify claimants about information 
and evidence necessary to substantiate a claim.  The VCAA 
also eliminates the requirement that a claim be well 
grounded.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim and a 
duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159.   There is no issue as 
to providing an appropriate application form or completeness 
of the application in this case.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to 
substantiate her claim by October 2001 statement of the case 
and an April 2001 letter.  In particular, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies. The Board concludes that, in this case, VA 
has substantially complied with the duty to assist and the 
duty to notify provisions of the VCAA.  The RO attempted to 
obtain records from Grady Hospital and Dr. Philippe as noted 
by the veteran.  Grady Hospital indicated that they did not 
have the records and Dr. Philippe did not respond.  The 
veteran was informed of the RO's inability to obtain the 
records and she was requested to contact both the hospital 
and her doctor and ask that they submit the records to VA.  
No further response was heard from the hospital, doctor, or 
the veteran in this regard.  Various notices and 
communications, also from the RO, such as the June 2001 
rating decision, and the October 2001, statement of the 
case, informed the veteran of the applicable laws and 
regulations needed to substantiate her claim. She has also 
had the opportunity to testify at a hearing regarding her 
claim.  She did not report for a RO or videoconference Board 
hearing that she requested.  Thus, VA's duty to notify has 
been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish her claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).
  

ORDER

Service connection for depression is denied.  Service 
connection for residuals of chemical burns to the skin is 
denied.  



REMAND

By rating decision of June 2001, service connection was 
denied for a toe condition.  The veteran was notified of the 
denial by letter of that same month.  She was given a VA 
Form 4107, Notice of Procedural and Appellate Rights, 
explaining her rights to appeal.  In a statement received in 
July 2001, the veteran expressed her disagreement.  The RO 
has not yet issued a statement of the case on this issue.  
In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case, and the Board must remand that issue to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is remanded for the following:

The RO is to furnish the veteran and her 
representative with an SOC pertaining to 
the veteran's claim of entitlement to 
service connection for a toe condition.  
Concomitant with such action, it should 
advise the veteran and her 
representative of the statutory period 
of time within which the veteran must 
furnish VA with a substantive appeal on 
the issue, in order to perfect her 
appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


